         2:17-cr-20037-JES-JEH # 249      Page 1 of 7                                         E-FILED
                                                                Friday, 15 February, 2019 09:12:45 PM
                                                                         Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
              vs.                         )      Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

            THE UNITED STATES OF AMERICA’S MOTION IN LIMINE
                  TO PRECLUDE A “MERCY” INSTRUCTION

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and hereby moves the Court in limine to preclude an instruction on the issue of

mercy.

       At the penalty phase, if applicable, the defendant may request a “mercy”

instruction and argue that the jury should consider factors other than those statutorily

enumerated by the FDPA. The United States objects to such an instruction on the

grounds that it is not consistent with the statutory scheme of the FDPA.

       The FDPA provides the defendants with a broad opportunity to present evidence

in mitigation of punishment at a separate penalty phase hearing should the defendants

be convicted of a capital eligible offense. The rules concerning the admissibility of
       2:17-cr-20037-JES-JEH # 249         Page 2 of 7



evidence and the categories about which evidence can be presented are expansive,

although not unlimited.

       In the selection phase, the jury may consider both aggravating factors from the

United States and mitigating factors from the defense. 18 U.S.C. § 3593(c). The FDPA

requires the United States to prove the existence of any aggravating factor beyond a

reasonable doubt, and the jury’s finding of these factors must be unanimous. In

contrast, the defendants’ burden is significantly lower. The defendant must prove the

existence of any mitigating factor by a “preponderance of the information,” to just one

or more jurors. Id. The jury must then make its final determination: whether all of the

aggravating factors sufficiently outweigh all of the mitigating factors so as to justify a

sentence of death. The jury’s sentencing recommendation must be unanimous. Id. It is

these factors alone that go into the capital punishment selection equation.

       The FDPA makes this clear:

       the jury, or if there is no jury, the court, shall consider whether all the
       aggravating factor or factors found to exist sufficiently outweigh all the
       mitigating factor or factors found to exist to justify a sentence of death, or,
       in the absence of a mitigating factor, whether the aggravating factor or
       factors alone are sufficient to justify a sentence of death. Based upon this
       consideration, the jury by unanimous vote, or if there is no jury, the court,
       shall recommend whether the defendant should be sentenced to death, to
       life imprisonment without possibility of release or some other lesser
       sentence.

Id. Moreover, the FDPA also makes clear that a defendant:

       shall be sentenced to death if, after consideration of the factors set forth in
       section 3592 [18 USCS § 3592] in the course of a hearing held pursuant to
       section 3593 [18 USCS § 3593], it is determined that imposition of a sentence
       of death is justified, except that no person may be sentenced to death who
       was less than 18 years of age at the time of the offense.

                                             2
       2:17-cr-20037-JES-JEH # 249          Page 3 of 7




§ 3591(a). Accordingly, pursuant to the FDPA, the balancing scheme established in §§

3591-3593 is the sole vehicle for determining the propriety of a capital sentence.

       Any information relevant to the sentence, including any mitigating or

aggravating factor, is admissible at sentencing “regardless of its admissibility under the

rules governing admission of evidence at criminal trials except that information may be

excluded if its probative value is outweighed by the danger of creating unfair prejudice,

confusing the issues, or misleading the jury.” § 3593(c). The United States and the

defendant can rebut any information and argue the adequacy of the information and

the appropriateness of imposing a death sentence. Id.

       The statutory scheme of the FDPA itself provides that the jury exercises complete

discretion in determining whether the aggravating factors sufficiently outweigh the

mitigating factors to justify a sentence of death. The FDPA provides no mechanism for

jurors to substitute mercy for their aggravating and mitigating analysis and impose a

sentence less than that which is justified by their own deliberations. United States v.

Caro, 483 F. Supp. 2d 513, 518 (W.D. Va. 2007), aff’d, 597 F.3d 608 (4th Cir. 2010) (noting

that “[t]he FDPA does not preclude the jury from considering mercy when weighing the

aggravating and mitigating factors. ‘The FDPA merely precludes the jurors from

arbitrarily disregarding its unanimous determination that a sentence of death is

justified.’”) (quoting United States v. Allen, 247 F.3d 741, 781 (8th Cir. 2001), vacated on

other grounds, 536 U.S. 953; and citing Johnson v. Texas, 509 U.S. 350, 371-72 (1993)).




                                               3
       2:17-cr-20037-JES-JEH # 249         Page 4 of 7



       In Caro, the defendant asked the Court to give the following instruction:

       [W]hatever findings you make with respect to the aggravating and
       mitigating factors, you are never required to impose a sentence of death.
       For example, there may be something about this case or about Carlos David
       Caro that one or more of you are not able to identify as a special mitigating
       factor, but that nevertheless creates a reasonable doubt about the need for
       Carlos David Caro’s death. In such a case, the jury should render a decision
       against a death sentence. Moreover, even when a sentence of death is fully
       supported by the evidence, Congress has nevertheless given each of you
       the discretion to temper justice with mercy. Any one of you is free to decide
       that a death sentence should not be imposed in this case for any reason that
       you see fit. You will not have to explain the reason. Indeed, I am specifically
       required by law to advise you that you have this broad discretion.

483 F. Supp. 2d at 517. The district court rejected the proposed instruction, which it

deemed to be “improper because it would have told the jury that it could base its

determination on factors not specified in the FDPA.” Id. at 517-18.

       In affirming the district court, the Fourth Circuit specifically held that the

FDPA’s plain language does not authorize a jury to impose a sentence of life

imprisonment out of mercy. The Court reasoned as follows:

       Caro argues that § 3593(e)’s two-sentence structure creates a two-step
       process whereby (1) the death penalty might be found justified, with
       aggravating factors sufficiently outweighing mitigating factors, but (2) the
       jury might nonetheless impose a lesser sentence out of mercy. Conversely,
       the district court interpreted §§ 3591 and 3593(e) together to mean that, once
       the death penalty has been found justified because aggravating factors
       sufficiently outweigh mitigating factors, the death penalty must be
       imposed.

       We find Caro’s interpretation unpersuasive. First, the opening clause of
       § 3593(e)’s second sentence, namely, “Based on this consideration,” refers
       back to the preceding sentence and thereby implies that when selecting a
       sentence the jury may consider only whether the death penalty is justified.
       18 U.S.C. § 3593(e) (emphasis added). Second, § 3591 states plainly that an
       eligible defendant “shall be sentenced to death if . . . it is determined that
       imposition of a sentence of death is justified,” 18 U.S.C. § 3591, and we are

                                              4
       2:17-cr-20037-JES-JEH # 249          Page 5 of 7



       obliged to read §§ 3591 and 3593(e) in harmony. See Smith v. United States,
       508 U.S. 223, 233 (1993) (“Just as a single word cannot be read in isolation,
       nor can a single provision of a statute.”); King v. St. Vincent’s Hosp., 502 U.S.
       215, 221 (1991) (noting “the cardinal rule that a statute is to be read as a
       whole since the meaning of statutory language, plain or not, depends on
       context” (citations omitted)). See United States v. Allen, 247 F.3d 741, 780-81
       (8th Cir. 2001) (interpreting § 3593(e) the same way based on § 3591), vacated
       on other grounds, 536 U.S. 953. Because Caro’s proposed instruction was
       legally incorrect, the district court’s refusal to give that instruction was not
       an abuse of discretion.

Caro, 597 F.3d at 632-33.

       As Caro noted, the Eighth Circuit similarly held that a capital defendant is not

entitled to a “mercy” instruction. Allen, 247 F.3d at 780-81, vacated on other grounds 536

U.S. 953; see also United States v. Sampson, 335 F. Supp. 2d 166, 239 (D. Mass. 2004)

(rejecting the defendant’s proposed mercy instruction and noting that “To permit the

jury to consider matters other than the relative weight of aggravating and mitigating

factors found during jury deliberations risks the arbitrary and capricious imposition of

death sentences based on unspecified criteria”). No circuit court has held otherwise.

       There is no legal basis to allow the defendant to receive a “mercy” instruction at

the penalty phase. Indeed, as the courts make clear, it would be improper to allow the

jury to consider mercy in lieu of their duty to analyze whether the aggravating factors

sufficiently outweigh the mitigating factors to justify a death sentence in this case.




                                              5
       2:17-cr-20037-JES-JEH # 249       Page 6 of 7



      WHEREFORE, the United States of America respectfully requests this Court to

preclude a “mercy” instruction to the jury in the penalty phase.



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                             /s/ James B. Nelson
Eugene L. Miller                                James B. Nelson
Assistant United States Attorney                Trial Attorney
201 S. Vine St., Suite 226                      Capital Case Section
Urbana, IL 61802                                United States Department of Justice
Phone: 217/373-5875                             1331 F. Street NW, Room 625
Fax: 217/373-5891                               Washington, DC 20004
eugene.miller@usdoj.gov                         Phone: 202/598-2972
                                                james.nelson@usdoj.gov


/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                            6
       2:17-cr-20037-JES-JEH # 249         Page 7 of 7




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to counsel of record.



                                          /s/ James B. Nelson
                                          James B. Nelson
                                          Trial Attorney
                                          Capital Case Section
                                          United States Department of Justice
                                          1331 F. Street NW, Room 625
                                          Washington, DC 20004
                                          Tel: (202) 598-2872
                                          james.nelson@usdoj.gov




                                             7
